Exhibit 10.101

THE BLACKSTONE GROUP INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

BX EQUITY AWARD

DEFERRED HOLDINGS UNIT AGREEMENT

 

Participant:    Date of Grant: Number of Deferred Units:   

1. Grant of Deferred Units. The Company hereby grants the number of deferred
units (the “Deferred Units”) listed above to the Participant (the “Award”),
effective as of the Date of Grant on the terms and conditions hereinafter set
forth in this agreement, including any appendix, exhibit or addendum hereto (the
“Award Agreement”). This grant is made pursuant to the terms of The Blackstone
Group Inc. Amended and Restated 2007 Equity Incentive Plan (as amended, modified
or supplemented from time to time, the “Plan”), which is incorporated herein by
reference and made a part of this Award Agreement. Each Deferred Unit represents
the unfunded, unsecured right of the Participant to receive a Blackstone
Holdings Partnership Unit on the delivery date(s) specified in Section 4 hereof.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

(a) “Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by the
Administrator: (i) any breach by the Participant of any provision of the
Non-Competition, Non-Solicitation and Confidentiality Agreements to which the
Participant is a party, (ii) any material breach of any rules or regulations of
the Company or its Affiliates applicable to the Participant, (iii) Participant’s
deliberate failure to perform his or her duties to the Company or its
Affiliates, (iv) Participant’s committing to or engaging in any conduct or
behavior that is or may be harmful to the Company or its Affiliates in a
material way; (v) any act of fraud, misappropriation, dishonesty, embezzlement
or similar conduct against the Company or its Affiliates; or (vi) conviction (on
the basis of a trial or by an accepted plea of guilty or nolo contendere) of a
felony or crime (including any misdemeanor charge involving moral turpitude,
false statements or misleading omissions, forgery, wrongful taking,
embezzlement, extortion or bribery), or a determination by a court of competent
jurisdiction, by a regulatory body or by a self-regulatory body having authority
with respect to securities laws, rules or regulations of the applicable
securities industry, that the Participant individually has violated any
applicable securities laws or any rules or regulations thereunder, or any rules
of any such self-regulatory body (including, without limitation, any licensing
requirement), if such conviction or determination has a material adverse effect
on (A) the Participant’s ability to function as an employee of the Company or
its Affiliates, taking into account the employment required of the Participant
and the nature of the Company’s or its Affiliates’ business or (B) the business
of the Company or its Affiliates.

 

1



--------------------------------------------------------------------------------

(b) “Employment Agreement” shall mean the Senior Managing Director Agreement
(including all schedules and exhibits thereto), entered into between the
Blackstone Holdings I L.P. (or any of its or the Company’s Affiliates) and the
Participant.

(c) “Holdback Delivery Date” shall mean the second anniversary with respect to
each Vesting Date (each such date, a “Scheduled Release Date”); provided,
however, that if the Participant terminates Employment prior to any such
Scheduled Release Date, then the Holdback Delivery Date applicable to all
remaining Retention Units shall be the second anniversary of the date of the
Participant’s termination of Employment.

(d) “Non-Competition, Non Solicitation and Confidentiality Agreement” shall mean
any agreement, and any attachments or schedules thereto, entered into by and
between the Participant and the Company or its Affiliates, pursuant to which the
Participant has agreed, among other things, to certain restrictions relating to
non-competition, non-solicitation and/or confidentiality, in order to protect
the business of the Company and its Affiliates.

(e) “Qualifying Event” shall mean, during the Participant’s Employment with the
Company and its Affiliates, the Participant’s death, Disability or Retirement.

(f) “Retirement” shall mean the retirement of the Participant from his or her
Employment with the Company and its Affiliates after (i) the Participant has
reached age 65 and has at least five full years of service with the Company and
its Affiliates, or (ii) (x) the Participant’s age plus years of service with the
Company and its Affiliates totals at least 65, (y) the Participant has reached
age 55, and (z) the Participant has had a minimum of five years of service.

(g) “Retention Percentage” shall mean 25% of the vested units until the
corresponding Holdback Delivery Date for each Vesting Date.

(h) “Retention Units” shall mean, on any given date, the Deferred Units that
have become Vested Deferred Units and which are retained by the Company (along
with the underlying Blackstone Holdings Partnership Units) in accordance with
Section 4 hereof.

(i) “Vested Deferred Units” shall mean those Deferred Units which have become
vested pursuant to Section 3 or otherwise pursuant to the Plan.

(j) “Vesting Dates” shall mean each of the First Vesting Date, the Second
Vesting Date and the Third Vesting Date.

(k) “Vesting Reference Date” shall mean                     .

 

2



--------------------------------------------------------------------------------

3. Vesting.

(a) Vesting – General. Subject to the Participant’s continued Employment with
the Company and its Affiliates, the Award shall vest on the applicable Vesting
Dates as follows:

(i)          percent of the Deferred Units granted hereunder shall vest on the
third anniversary of the Vesting Reference Date (the “First Vesting Date”); an
additional         % of the Deferred Units granted hereunder shall vest on the
fourth anniversary of the Vesting Reference Date (the “Second Vesting Date”);
and the remaining         % of the Deferred Units granted hereunder shall vest
on the fifth anniversary of the Vesting Reference Date (the “Third Vesting
Date”).

(b) Vesting – Qualifying Events.

(i) Death or Disability. Upon the occurrence of a Qualifying Event on account of
the death or Disability of the Participant, 100% of the Deferred Units granted
hereunder shall vest (to the extent not previously vested) upon the date of such
event.

(ii) Retirement. Upon the occurrence of a Qualifying Event on account of the
Retirement of the Participant, (I) 50% of the then unvested Deferred Units shall
remain eligible to vest upon each of the following scheduled Vesting Dates, and
(II) all other unvested Deferred Units shall be cancelled immediately and the
Participant shall automatically forfeit all rights with respect to such unvested
Deferred Units upon the date of such event; provided that if, following the
Participant’s Retirement, the Participant breaches any applicable provision of
the Non-Competition, Non-Solicitation and Confidentiality Agreement to which the
Participant is a party or otherwise engages in any Competitive Activity, the
Participant’s Deferred Units which remain undelivered as of the date of such
violation or engagement in Competitive Activity, as determined by the
Administrator in its sole discretion, will be forfeited without payment. As a
pre-condition to a Participant’s right to continued vesting and delivery of the
Deferred Units following Retirement, the Administrator may require the
Participant to certify in writing prior to each scheduled Vesting Date that the
Participant has not breached any applicable provisions of the Participant’s
Non-Competition, Non-Solicitation and Confidentiality Agreement or otherwise
engaged in any Competitive Activity.

(c) Vesting – Terminations. Except as otherwise set forth in Section 3(b), in
the event the Participant’s Employment with the Company and its Affiliates is
terminated for any reason, the portion of the Award that has not yet vested
pursuant to Section 3(a) or 3(b) hereof (or otherwise pursuant to the Plan)
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such portion of the Award as of the date of such
termination.

 

3



--------------------------------------------------------------------------------

4. Delivery.

(a) Delivery – General. The Company shall, on each applicable Vesting Date set
forth below, deliver to the Participant the Blackstone Holdings Partnership
Units underlying the Deferred Units which vest and become Vested Deferred Units
on such date; provided that on each such Vesting Date, the Company shall retain,
as Retention Units (and withhold the corresponding underlying Blackstone
Holdings Partnership Units with respect thereto) a number of Vested Deferred
Units so that the aggregate number of Retention Units at such time (expressed as
a percentage of the aggregate number of Deferred Units awarded to the
Participant which have vested as of such date) is equal to the applicable
Retention Percentage. The Blackstone Holdings Partnership Units underlying
Retention Units will be delivered to the Participant as and when, and to the
extent that, the number of Retention Units at any time exceeds the applicable
Retention Percentage, as illustrated in the table below, with the Blackstone
Holdings Partnership Units underlying any remaining Retention Units delivered to
the Participant upon the corresponding Holdback Delivery Date.

 

     Annual
Vesting      Cumulative
Vesting      Retention
Percentage      Annual
Delivery
Percentage  

First Vesting Date

           

Second Vesting Date

           

Third Vesting Date

           

(b) Delivery – Qualifying Events.

(i) Death or Disability. Upon the occurrence of a Qualifying Event on account of
the Participant’s death or Disability, the Company shall, within a reasonable
time following the date of such event, deliver Blackstone Holdings Partnership
Units to the Participant in respect of 100% of the Deferred Units which vest and
become Vested Deferred Units on such Date and any then outstanding Retention
Units (to the extent not previously delivered).

(ii) Retirement. Following the occurrence of a Qualifying Event on account of
the Participant’s Retirement, the Company shall, on each subsequent Vesting
Date, deliver Blackstone Holdings Partnership Units to the Participant in
respect of those Deferred Units which vest and become Vested Deferred Units as
of each following Vesting Date by application of Section 3(b)(ii); provided that
the Company will retain such Retention Units as are necessary to meet the
Retention Percentage until such requirement lapses upon the corresponding
Holdback Delivery Date(s).

 

4



--------------------------------------------------------------------------------

(c) Delivery – Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event the Participant’s Employment with the Company and its
Affiliates is terminated for any reason, the Company shall (i) within a
reasonable time of such termination, deliver Blackstone Holdings Partnership
Units to the Participant in respect of the Vested Deferred Units as of such date
that are not Retention Units (if any), and (ii) deliver Blackstone Holdings
Partnership Units to the Participant in respect of the Retention Units in
accordance with the delivery schedule set forth in Section 4(a), until the
corresponding Holdback Delivery Date(s), at which point the remaining Retention
Units shall be delivered to the Participant.

(d) Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s Employment by the Company or any of its Affiliates for Cause or
upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Non-Competition, Non-Solicitation and Confidentiality
Agreement, all outstanding Deferred Units (whether or not vested) and Retention
Units shall immediately terminate and be forfeited without consideration and no
further Blackstone Holdings Partnership Units with respect of the Award shall be
delivered to the Participant or to the Participant’s legal representative,
beneficiaries or heirs. Without limiting the foregoing, any Blackstone Holdings
Partnership Units that have previously been delivered to the Participant or the
Participant’s legal representative, beneficiaries or heirs pursuant to the Award
and which are still held by the Participant or the Participant’s legal
representative, or beneficiaries or heirs as of the date of such termination for
Cause or such breach, shall also immediately terminate and be forfeited without
consideration.

5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, (i) 100% of the Deferred Units granted hereunder
which then remain outstanding shall vest (to the extent not previously vested)
upon the date of such Change in Control, and (ii) the Company shall deliver
Blackstone Holdings Partnership Units to the Participant at the same times as
would otherwise be delivered pursuant to Section 4(a); provided, however, if
such Change in Control (or any subsequent Change in Control) would constitute “a
change in the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company (in each case within the
meaning of Section 409A of the Code), the Company shall instead deliver
Blackstone Holdings Partnership Units to the Participant in respect of 100% of
the then outstanding Deferred Units and Retention Units (to the extent not
previously delivered) on or within 10 days following such Change in Control.

6. Distributions. If on any date while Deferred Units are outstanding hereunder
any cash distributions shall be paid on the Blackstone Holdings Partnership
Units (whether vested or unvested), the Participant shall be entitled to
receive, as of such distribution date, a cash payment equal to the product of
(a) the number of Deferred Units, if any, held by the Participant as of the
related distribution date, multiplied by (b) the per Blackstone Holdings
Partnership Unit amount of such cash distribution.

 

5



--------------------------------------------------------------------------------

7. Adjustments Upon Certain Events. The Administrator shall, in its sole
discretion, make certain substitutions or adjustments to any Retention Units or
Deferred Units subject to this Award Agreement pursuant to Section 9 of the
Plan.

8. No Right to Continued Employment. The granting of the Deferred Units
evidenced by this Award Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.

9. No Rights of a Holder of Blackstone Holdings Partnership Units. Except as
otherwise provided herein, the Participant shall not have any rights as a holder
of Blackstone Holdings Partnership Units until such Blackstone Holdings
Partnership Units have been issued or transferred to the Participant.

10. Restrictions. Any Blackstone Holdings Partnership Units issued or
transferred to the Participant pursuant to Section 4 of this Award Agreement
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Blackstone Holdings Partnership Units are listed and any
applicable U.S. or non-U.S. federal, state or local laws, and the Administrator
may cause a notation or notations to be entered into the books and records of
the Company to make appropriate reference to such restrictions.

11. Transferability. Unless otherwise determined or approved by the
Administrator, no Deferred Units or Retention Units may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 11 shall be void and unenforceable
against the Company or any Affiliate.

12. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing (including electronically) and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
electronic means, by courier service, by fax, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 12):

(a) If to the Company, to:

The Blackstone Group Inc.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax:

(b) If to the Participant, to the address appearing in the personnel records of
the Company or any Affiliate.

 

6



--------------------------------------------------------------------------------

13. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any issuance or transfer due under this Award
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Award Agreement or under the Plan and to take such action as
may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such withholding taxes, including, without limitation, by
reducing the number of Blackstone Holdings Partnership Units that would
otherwise be transferred or issued pursuant to this Award Agreement. Without
limiting the foregoing, the Administrator may, from time to time, permit the
Participant to make arrangements prior to any vesting date or delivery date
described herein to pay the applicable withholding taxes by remitting a check
prior to the applicable vesting or delivery date.

14. Choice of Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of New York.

15. Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Deferred Units, Retention Units and Blackstone Holdings Partnership
Units issued or transferred with respect thereof are subject to the Plan. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

16. Nature of Grant. By accepting the Deferred Units, the Participant
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of Deferred Units is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
Deferred Units or benefits in lieu of Deferred Units, even if Deferred Units
have been granted in the past;

(c) all decisions with respect to future Deferred Units or other grants, if any,
will be at the sole discretion of the Company;

(d) the Participant is voluntarily participating in the Plan;

(e) the Deferred Units and the underlying Blackstone Holdings Partnership Units,
and the income from and value of same, are not intended to replace any pension
rights or compensation;

(f) unless otherwise agreed with the Company, the Deferred Units and the
underlying Blackstone Holdings Partnership Units, and the income from and value
of same, are not granted as consideration for, or in connection with, the
service the Participant may provide as a director of any affiliate of the
Company;

 

7



--------------------------------------------------------------------------------

(g) the Deferred Units and the underlying Blackstone Holdings Partnership Units,
and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, indemnification, pension or retirement or welfare benefits
or similar payments, benefits or rights of any kind;

(h) the future value of the underlying Blackstone Holdings Partnership Units is
unknown, indeterminable and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Deferred Units resulting from the Participant’s termination of
Employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment or other laws in the jurisdiction where the
Participant is employed or otherwise rendering services, or the terms of his or
her employment or service agreement, if any); and

(j) for purposes of the Deferred Units, the Participant’s Employment will be
considered terminated (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or otherwise rendering services
or the terms of his or her employment or service agreement, if any) as of the
date that is the earlier of (i) the date he or she is no longer actively
providing services to the Company or an Affiliate or (ii) the date he or she
receives notice of termination of Employment from the Company or Affiliate, and
unless otherwise expressly provided in this Award Agreement or determined by the
Company, the Participant’s right to vest in the Deferred Units under the Plan,
if any, will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or otherwise rendering services, or the terms of his or her employment
or service agreement, if any). The Administrator will have exclusive discretion
to determine when the Participant is no longer actively providing services for
purposes of the Deferred Units.

17. Non-U.S. and Country Specific Provisions. If the Participant resides in a
country outside the United States or its territories, or is otherwise subject to
the laws of a country other than the United States, the Deferred Units and any
underlying Blackstone Holdings Partnership Units acquired under the Plan shall
be subject to the additional terms and conditions set forth in Appendix A and to
the terms and conditions set forth in Appendix B for the Participant’s country,
if any. Moreover, if the Participant relocates outside the United States or its
territories, the terms and conditions set forth in Appendices A and B will apply
to the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.

 

8



--------------------------------------------------------------------------------

18. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Blackstone Holdings Partnership Units. The Participant should
consult with his or her own tax, legal, and financial advisors regarding
participation in the Plan before taking any action related to the Plan.

19. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

20. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of the Award Agreement, or of any subsequent
breach of this Award Agreement.

21. Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the Deferred Units granted hereunder
(including, without limitation, the vesting and delivery schedules described
herein), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Company or any of its Affiliates
with respect to the matters set forth herein and any other pre-existing economic
or other arrangements between the Participant and the Company or any of its
Affiliates.

22. Modifications. Notwithstanding any provision of this Award Agreement to the
contrary, the Company reserves the right to modify the terms and conditions of
this Award Agreement, including, without limitation, the timing or circumstances
of the issuance or transfer of Blackstone Holdings Partnership Units to the
Participant hereunder, to the extent such modification is determined by the
Company to be necessary or advisable for legal or administrative reasons or to
preserve the intended deferral of income recognition with respect to the
Deferred Units and Retention Units until the issuance or transfer of Blackstone
Holdings Partnership Units hereunder.

 

9



--------------------------------------------------------------------------------

23. Electronic Delivery and Acceptance. The Company, in its sole discretion, may
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Electronic delivery of a document to the
Participant may be via a Company e-mail system, an online or electronic system
established and maintained by a third party administrator of the Plan, or by
reference to a location on a Company intranet site to which the Participant has
access. The Participant hereby agrees, to the fullest extent permitted by law,
to accept electronic delivery of any documents that the Company desires or may
be required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications), in connection with this and any other prior or future incentive
award or program offered by the Company and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

24. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signatures on next page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

THE BLACKSTONE GROUP INC.

 

Name: THE PARTICIPANT1

 

Name:

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute Participant’s signature hereof.

 

11



--------------------------------------------------------------------------------

APPENDIX A

to

THE BLACKSTONE GROUP INC.

DEFERRED UNIT AGREEMENT

ADDITIONAL TERMS AND CONDITIONS

FOR PARTICIPANTS OUTSIDE THE UNITED STATES

The following terms and conditions (where applicable) apply to Participants who
reside outside the United States or its territories or who are otherwise subject
to the laws of a country other than the United States.

1. Nature of Grant. The follow provision supplements Section 16 of the main body
of this Award Agreement:

Neither the Company nor any Affiliate shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the U.S. Dollar
that may affect the value of the Deferred Units or any amounts due to the
Participant pursuant to the settlement of the Deferred Units (in Blackstone
Holdings Partnership Units or cash) or subsequent sale of underlying Blackstone
Holdings Partnership Units acquired upon settlement.

2. Withholding. The following provisions supplement Section 13 of the main body
of this Award Agreement:

The Participant acknowledges and agrees that, regardless of any action taken by
the Company or the Affiliate employing the Participant (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Deferred Units and the Participant’s participation in the Plan (“Tax-Related
Items”) is and remains the Participant’s sole responsibility and may exceed the
amount, if any, withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Deferred Units, including, but not limited to, the grant,
vesting or settlement of the Deferred Units, the subsequent sale of Blackstone
Holdings Partnership Units acquired pursuant to such settlement and the receipt
of any distributions; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Deferred Units to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. If the Participant is subject to Tax-Related Items in
more than one jurisdiction, the Participant acknowledges and agrees that the
Company or Affiliate, as applicable, may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

A-1



--------------------------------------------------------------------------------

In addition to the withholding methods specified above in this Section 13, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by (i) withholding from the proceeds of the
sale of Blackstone Holdings Partnership Units acquired at vesting of the
Deferred Units through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent) or (ii) any other method of withholding determined by the
Company and permitted by applicable law.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in the
Participant’s jurisdiction(s), in which case the Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Blackstone Holdings Partnership Units. If the obligation for
Tax-Related Items is satisfied by withholding Blackstone Holdings Partnership
Units that would otherwise be transferred or issued pursuant to this Award
Agreement, for tax purposes, the Participant is deemed to have been issued the
full number of Blackstone Holdings Partnership Units subject to the vested
Deferred Units, notwithstanding that a number of the Blackstone Holdings
Partnership Units are held back solely for the purpose of paying the Tax-Related
Items.

The Company may refuse to issue the Blackstone Holdings Partnership Units or
deliver the proceeds of the sale of Blackstone Holdings Partnership Units if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

3. Data Privacy. For the purposes of complying with the General Data Protection
Regulation (EU) 2016/679, relevant Participants will be provided with separate
information in respect of the collection and processing of their personal data.
For the purposes of the remainder of this clause 3 (of Appendix A) only,
“Participant” means a Participant who resides outside of the European Union.

The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement and any other Plan materials
by and among, as applicable, the Employer, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Blackstone Holdings Partnership Units or
directorships held in the Company, details of any entitlement to Blackstone
Holdings Partnership Units awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

 

A-2



--------------------------------------------------------------------------------

The Participant understands that Data will be transferred to Merrill Lynch,
Pierce, Fenner & Smith Incorporated or such other stock plan providers as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that those receiving the Data may be located in the United States or
elsewhere, and that the applicable country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan, as determined by the Company in its sole discretion.
The Participant understands that he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or later seeks to revoke his or her consent, the Participant’s
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Deferred Units or other equity awards under the Plan, or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

4. Language. The Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Award
Agreement. Furthermore, if the Participant receives this Award Agreement or any
other document related to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

5. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading and/or market abuse laws
based on the exchange on which the Blackstone Holdings Partnership Units are
listed and in applicable jurisdictions including the United States and the
Participant’s country or the broker’s country, if different, which may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
Blackstone Holdings Partnership Units or rights to Blackstone Holdings
Partnership Units (e.g., Deferred Units) or rights linked to the value of
Blackstone Holdings Partnership Units, during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in the applicable jurisdictions). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before possessing inside information. Furthermore, the
Participant may be prohibited

 

A-3



--------------------------------------------------------------------------------

from (i) disclosing the inside information to any third party including
colleagues of the Participant (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. The Participant is responsible for ensuring compliance
with any applicable restrictions and should consult with his or her personal
legal advisor on this matter.

6. Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to foreign asset and/or account reporting requirements and exchange
control regulations which may affect his or her ability to acquire or hold
Blackstone Holdings Partnership Units under the Plan or cash received from
participating in the Plan (including from any distributions received or sale
proceeds arising from the sale of Blackstone Holdings Partnership Units in a
brokerage or bank account outside of the Participant’s country. The Participant
may also be required to repatriate sale proceeds or funds received as a result
of his or her participation in the Plan to his or her country through a
designated bank and/or broker within a certain time after receipt. In addition,
the Participant may be subject to tax payments and/or other reporting
obligations in connection with any income realized under the Plan, and or from
the sale of the underlying Blackstone Holdings Partnership Units. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any such requirements and is advised to consult with his or her personal
legal advisors, as applicable, to ensure compliance.

 

A-4



--------------------------------------------------------------------------------

APPENDIX B

TO

THE BLACKSTONE GROUP INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

SPECIAL EQUITY AWARD

DEFERRED UNIT AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS

Terms and Conditions

This Appendix B includes additional terms and conditions applicable to
Participants in the countries below. These terms and conditions are in addition
to, or, if so indicated, in place of, the terms and conditions set forth in the
Award Agreement, including Appendix A. If the Participant is a citizen (or is
considered as such for local purposes) of a country other than the country in
which he or she is currently residing and/or working, or if he or she relocates
to another country after the Deferred Units are granted, the Company will, in
its discretion, determine the extent to which the terms and conditions contained
herein will be applicable to the Participant.

Notifications

This Appendix B also includes information regarding securities law, exchange
controls and certain other issues of which the Participant should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information contained herein as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date by the time he or she vests in the Deferred Units or sells
Blackstone Holdings Partnership Units acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to the Participant’s particular situation.

Finally, if the Participant is a citizen or resident (or is considered as such
for local law purposes) of a country other than the country in which he or she
is currently residing and/or working, or if the Participant relocates to another
country after the Deferred Units are granted, the notifications contained herein
may not be applicable to him or her in the same manner.

 

B-1



--------------------------------------------------------------------------------

AUSTRALIA

Notifications

Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 applies
to the Deferred Units granted in accordance with the terms and conditions of the
Plan and this Award Agreement (subject to the requirements of the Income Tax
Assessment Act 1997).

BRAZIL

Terms and Conditions

Compliance with Law. By accepting the Deferred Units, the Participant
acknowledges that he or she will comply with applicable Brazilian laws and pay
any applicable Tax-Related Items associated with the vesting and settlement of
the Deferred Units and the sale of Blackstone Holdings Partnership Units under
the Plan.

Nature of Grant. The follow provision supplements Section 16 of the main body of
this Award Agreement and Section 1 of
Appendix A:

By accepting the Deferred Units, the Participant acknowledges that (i) the grant
of Deferred Units is not part of normal or expected compensation for any reason
whatsoever and will have no impact on Participant’s Employment or service
relationship, (ii) the underlying Blackstone Holdings Partnership Units will be
issued to the Participant only if the vesting conditions are met, and (iii) the
value of the underlying Blackstone Holdings Partnership Units is not fixed and
may increase or decrease without compensation to the Participant.

Notifications

Foreign Asset/Account Reporting Information. If the Participant is resident or
domiciled in Brazil, the Participant will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights is equal to or greater
than US$100,000. Assets and rights that must be reported include Blackstone
Holdings Partnership Units acquired under the Plan. Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.

CANADA

Terms and Conditions

Delivery. Notwithstanding any discretion contained in Section 8 of the Plan, the
grant of Deferred Units does not provide any right for the Participant to
receive a cash payment and as provided in Section 4 of the main body of this
Award Agreement, Vested Deferred Units will be satisfied through the delivery of
Blackstone Holdings Partnership Units.

 

B-2



--------------------------------------------------------------------------------

Termination of Employment. The following provision replaces Section 16(j) of the
main body of this Award Agreement:

(j) for purposes of the Deferred Units, the Participant’s Employment will be
considered terminated (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or otherwise rendering services
or the terms of his or her employment or service agreement, if any) as of the
date that is the earlier of (i) the date of the Participant’s termination of
Employment or (ii) the date the Participant is no longer actively providing
service (regardless of any notice period or period of pay in lieu of such notice
required under applicable Canadian employment laws (including, but not limited
to statutory law, regulatory law and/or common law)). The Administrator will
have exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the Deferred Units (including
whether the Participant may still be considered to be providing services while
on a leave of absence).

Notifications

Securities Law Information. The Participant is permitted to sell Blackstone
Holdings Partnership Units under the Plan through the designated broker
appointed under the Plan, if any, provided the sale of the Blackstone Holdings
Partnership Units place outside of Canada through the facilities of a stock
exchange on which the Blackstone Holdings Partnership Units are listed (i.e.,
the New York Stock Exchange).

Foreign Asset/Account Reporting Information. Canadian resident Participants are
required to report any specified foreign property on form T1135 (Foreign Income
Verification Statement) if the total value of the specified foreign property
exceeds C$ 100,000 at any time in the year. Specified foreign property includes
Blackstone Holdings Partnership Units acquired under the Plan, and may include
the Deferred Units. The Deferred Units must be reported (generally at a nil
cost) if the C$ 100,000 cost threshold is exceeded because of other foreign
property the Participant holds. If Blackstone Holdings Partnership Units are
acquired, their cost generally is the adjusted cost base (“ACB”) of the
Blackstone Holdings Partnership Units. The ACB ordinarily would equal the fair
market value of the Blackstone Holdings Partnership Units at the time of
acquisition, but if the Participant owns other Blackstone Holdings Partnership
Units, this ACB may have to be averaged with the ACB of the other Blackstone
Holdings Partnership Units. The form must be filed by April 30 of the following
year. The Participant should consult with his or her personal legal advisor to
ensure compliance with applicable reporting obligations.

CHINA

The following Terms and Conditions apply to Participants that are subject to the
exchange control restrictions and regulations in the People’s Republic of China
(“China”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion.

 

B-3



--------------------------------------------------------------------------------

Terms and Conditions

Delivery. Notwithstanding Section 4 of this Award Agreement, delivery of
Blackstone Holdings Partnership Units is conditioned upon the Company securing
and maintaining all necessary approvals from SAFE and any other applicable
government entities in China to permit the operation of the Plan in China, as
determined by the Company it its sole discretion. If or to the extent the
Company is unable to complete the registration or maintain the registration, no
Blackstone Holdings Partnership Units subject to the Deferred Units for which a
registration cannot be completed or maintained shall be issued. In this case,
the Company retains the discretion to settle any Deferred Units in cash paid
through local payroll in an amount equal to the fair market value of the
Blackstone Holdings Partnership Units on the settlement date, subject to the
Deferred Units less any Tax-Related Items.

Exchange Control Restrictions. Exchange control restrictions apply to the
remittance of funds into and out of China. In the event that Blackstone Holdings
Partnership Units are delivered upon settlement of the Deferred Units, the
Participant understands and agrees that, pursuant to local exchange control
requirements, he or she will be required to immediately repatriate the cash
proceeds from the sale of Blackstone Holdings Partnership Units and any cash
distributions paid on such Blackstone Holdings Partnership Units to China. The
Participant further understands that, under local law, such repatriation of cash
proceeds may need to be effectuated through a special exchange control account
established by the Company, the Employer or any other Affiliate, and the
Participant hereby consents and agrees that any proceeds from the sale of
Blackstone Holdings Partnership Units or any cash distributions paid on such
Blackstone Holdings Partnership Units may be transferred to such special account
prior to being delivered to the Participant.

The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. In the event the proceeds are paid to the Participant
in U.S. dollars, he or she understands that he or she will be required to set up
a U.S. dollar bank account in China and provide the bank account details to the
Employer and/or the Company so that the proceeds may be deposited into this
account. If the proceeds are paid to the Participant in local currency, the
Company is under no obligation to secure any particular exchange conversion rate
and/or conversion date and the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Blackstone
Holdings Partnership Units are sold or distributions are received and the time
the proceeds are distributed through any such special exchange account. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

 

B-4



--------------------------------------------------------------------------------

DENMARK

Terms and Conditions

Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 16 of the main body of this Award Agreement and Section 1 of
Appendix A:

In accepting the Deferred Units, the Participant acknowledges that he or she
understands and agrees that this grant relates to future services to be
performed and is not a bonus or compensation for past services.

Notifications

Foreign Asset/Account Reporting Information. The prior rules that required the
Participant to submit certain forms (Declaration V and Declaration K) to the
Danish Tax Authorities reporting Blackstone Holdings Partnership Units held in
foreign bank or brokerage accounts and deposit accounts with a foreign bank were
eliminated as of January 1, 2019. Please note, however, that the Participant is
required to report the foreign bank/brokerage accounts and their deposits and
Blackstone Holdings Partnership Units held in foreign bank or brokerage accounts
on his or her personal tax return under the section on foreign affairs and
income.

FRANCE

Terms and Conditions

Language Consent. By Accepting the Award Agreement providing for the terms and
conditions of the Participant’s grant, the Participant confirms having read and
understood the documents relating to this grant (the Plan and the Award
Agreement) which were provided in the English language. The Participant accepts
the terms of these documents accordingly.

Consentement relatif à la réception d’ informations en langue anglaise. En
acceptant le Contrat d’ Attribution décrivant les termes et conditions de l’
attribution, le Participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan et le Contrat d’ Attribution) qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. The Participant may hold Blackstone
Holdings Partnership Units acquired under the Plan provided the Participant
declares all foreign bank and brokerage accounts (including accounts opened or
closed during the tax year) in the Participant’s tax return. Failure to comply
could trigger significant penalties.

 

B-5



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event that the
Participant makes or receives a payment in excess of this amount, he or she must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”) available via
Bundesbank’s website (www.bundesbank.de).

Foreign Asset/Account Reporting Information. German residents holding Blackstone
Holdings Partnership Units must notify their local tax office of the acquisition
of Blackstone Holdings Partnership Units when they file their tax returns for
the relevant year if the value of the Blackstone Holdings Partnership Units
exceeds €150,000 or in the unlikely event that the resident holds Blackstone
Holdings Partnership Units exceeding 10% of the Company’s capital.

HONG KONG

Terms and Conditions

Restrictions on Sale of Blackstone Holdings Partnership Units. Any Blackstone
Holdings Partnership Units received at vesting are accepted as a personal
investment. In the event the Deferred Units vest and Blackstone Holdings
Partnership Units are issued to the Participant within six months of the Date of
Grant, the Participant agrees that he or she will not sell any Blackstone
Holdings Partnership Units acquired prior to the six month anniversary of the
Date of Grant.

Notifications

Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of this document, he or she should obtain independent
professional advice. Neither the grant of the Deferred Units nor the issuance of
underlying Blackstone Holdings Partnership Units upon vesting of the RSUs
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and any Affiliate. This Award Agreement, the
Plan and other incidental communication materials distributed in connection with
the Deferred Units (i) have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong and (ii) are intended only
for the personal use of each eligible employee of the Company or any Affiliate
and may not be distributed to any other person.

INDIA

Notifications

Exchange Control Information. Indian residents must repatriate any proceeds from
the sale of Blackstone Holdings Partnership Units acquired under the Plan or the
receipt of any distributions paid on such Blackstone Holdings Partnership Units
to India and convert the proceeds into local currency within a certain period
after receipt (90 days for sale proceeds and 180 days for distributions, or such
other period of time as may be required under

 

B-6



--------------------------------------------------------------------------------

applicable regulations). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where he or she deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. The Participant acknowledges that it is the
Participant’s sole responsibility to comply with the applicable exchange control
laws in India.

Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
Blackstone Holdings Partnership Units held outside of India) in their annual tax
returns. The Participant is responsible for complying with this reporting
obligation and should consult with his or her personal tax advisor in this
regard.

IRELAND

Terms and Conditions

Nature of Grant. The following provision supplements Section 16 of the main body
of this Award Agreement and Section 1 of Appendix A:

By accepting the Deferred Units, the Participant acknowledges that any Deferred
Units granted to him or her by the Company are separate from any compensation or
employment benefits offered to the Participant by the Employer, and that the
Deferred Units shall not be considered employment-related compensation for any
purposes, including any severance or termination payment made to the Participant
by the Employer as a result of his or her termination of Employment.

ITALY

Terms and Conditions

Grant Terms Acknowledgment. By accepting the Deferred Units, the Participant
acknowledges having received and reviewed the Plan and this Award Agreement, in
their entirety and fully understands and accepts all provisions of the Plan and
this Award Agreement. The Participant further acknowledges that he or she has
specifically read and expressly approves the following provisions of this Award
Agreement: Sections 3, 4, 13, 14, 22 and section 3 of Appendix A.

Notifications

Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Blackstone Holdings Partnership Units) which may generate income taxable in
Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions. The Participant should consult
his or her personal tax advisor to ensure compliance with applicable reporting
obligations.

 

B-7



--------------------------------------------------------------------------------

JAPAN

Notifications

Foreign Asset/Account Reporting Information. The Participant is required to
report the details of any assets held outside of Japan (including Blackstone
Holdings Partnership Units acquired under the Plan as of December 31), to the
extent such assets have a total net fair market value exceeding ¥50 million.
Such report will be due by March 15 of the following year. The Participant
should consult with his or her personal tax advisor to determine if the
reporting obligation applies to his or her personal situation.

LUXEMBOURG

There are no country-specific provisions.

MEXICO

Labor Law Acknowledgment. These provisions supplement Section 16 of the main
body of this Award Agreement and Section 1 of Appendix A:

By accepting the Deferred Units, the Participant understands and agrees that:
(i) the Deferred Units are not related to the salary or other contractual
benefits granted to the Participant by the Employer; and (ii) any modification
of the Plan or its termination shall not constitute a change or impairment of
the terms and conditions of the Participant’s Employment.

In addition, by signing below, the Participant further acknowledges having read
and specifically and expressly approved the terms and conditions in this Award
Agreement, in which the following is clearly described and established:
(i) participation in the Plan does not constitute an acquired right; (ii) the
Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and its Affiliates are not responsible for any decrease in the value of
the underlying Blackstone Holdings Partnership Units.

Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend and discontinue the Plan at any time, pursuant to the terms of
the Plan, without any liability to the Participant.

The Company, with registered offices at 345 Park Avenue, New York, NY 10154,
U.S., is solely responsible for the administration of the Plan and participation
in the Plan. The acquisition of Blackstone Holdings Partnership Units does not,
in any way, establish an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a solely
commercial basis and his or her sole employer is BX Real Estate Mexico Sociedad
Civil.

Finally, the Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and he or she therefore grants a full and broad release to the
Employer, the Company and its other Affiliates with respect to any claim that
may arise under or in relation to the Plan.

 

B-8



--------------------------------------------------------------------------------

Plan Document Acknowledgment. By accepting the Deferred Units, the Participant
acknowledges having received a copy of the Plan, having reviewed the Plan and
this Award Agreement in their entirety and fully understood and accepted all
provisions of the Plan and the Award Agreement.

Spanish Translation

Reconocimiento de la Ley Laboral: Estas disposiciones complementan la Sección 16
del cuerpo principal de este Convenio del Otorgamiento y la Sección 1 del
Apéndice A:

Al aceptar las Unidades Diferidas, el Participante reconoce y acepta que:
(i) las Unidades Diferidas no se encuentran relacionadas con el salario ni con
otras prestaciones contractuales concedidas al Participante por parte del
Empleador; y (ii) cualquier modificación del Plan o la terminación del mismo no
constituye un cambio o impedimento de los términos y condiciones del Empleo del
Participante.

Adicionalmente, al firmar el presente documento, el Participante reconoce que ha
leído y que aprueba específica y expresamente los términos y condiciones
contenidos en este Convenio del Otorgamiento, en los cuales se encuentran
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el Plan y la participación en el mismo
es ofrecida por la Sociedad de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Sociedad, así como sus
Afiliadas no son responsables por cualquier disminución en el valor de las
Unidades Comunes subyacentes.

Declaración de Política. La invitación por parte de la Sociedad bajo el Plan es
unilateral y discrecional y, por lo tanto, la Sociedad se reserva el derecho
absoluto de modificar y discontinuar el Plan en cualquier tiempo, de acuerdo con
los términos del Plan, sin ninguna responsabilidad hacia el Participante.

La Sociedad, con oficinas registradas ubicadas en 345 Park Avenue, New York, NY,
10154, EE.UU., es la única responsable por la administración del Plan y de la
participación en el mismo. La adquisición de Unidades Comunes no establece de
forma alguna, una relación laboral entre el Participante y la Sociedad, ya que
la participación en el Plan es completamente comercial y el único patrón es BX
Real Estate México Sociedad Civil.

Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Sociedad por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y, por lo tanto,
otorga el más amplio finiquito al Empleador, la Sociedad y sus otras Afiliadas
con respecto a cualquier demanda que pudiera originarse en virtud del Plan.

Reconocimiento dede Documentos del Plan. Al aceptar las Unidades Diferidas, el
Participante reconoce que ha recibido una copia del Plan, que ha revisado el
Plan y este Convenio del Otorgamiento en su totalidad, y que los ha entendido
completamente y acepta todas las disposiciones contenidas en el Pan y en el
Convenio del Otorgamiento.

 

B-9



--------------------------------------------------------------------------------

SINGAPORE

Terms and Conditions

Restrictions on Sale and Transferability. The Participant hereby agrees that any
Blackstone Holdings Partnership Units acquired will not be offered for sale in
Singapore prior to the six month anniversary of the Date of Grant, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”), or pursuant to, and in accordance with the
conditions of, any other applicable provision of the SFA.

Notifications

Securities Law Information. The grant is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA, on which basis it is
exempt from the prospectus and registration requirements under the SFA and is
not made to the Participant with a view to the Deferred Units or the Blackstone
Holdings Partnership Units being subsequently offered for sale to any other
party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.

Chief Executive Officer/Director Notification Obligation. If the Participant is
the chief executive officer (“CEO”) or a director, associate director or shadow
director of a Singaporean affiliate of the Company, the Participant is subject
to certain notification requirements under the Singapore Companies Act.
Directors and CEOs must notify the Singaporean affiliate in writing of an
interest (e.g., Deferred Units, Blackstone Holdings Partnership Units) in the
Company or any related affiliates within two business days of (i) its
acquisition or disposal, (ii) any change in a previously disclosed interest
(e.g., when the Blackstone Holdings Partnership Units are sold), or
(iii) becoming a director / CEO.

SOUTH KOREA

Notifications

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency) on any month-end during a calendar year.
The Participant should consult with his or her personal tax advisor to determine
the Participant’s personal reporting obligations.

 

B-10



--------------------------------------------------------------------------------

SPAIN

Terms and Conditions

No Entitlement or Claims for Compensation. By accepting the grant, the
Participant consents to participation in the Plan and acknowledges that he or
she has received a copy of the Plan document.

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Deferred Units under the Plan to
individuals who may be employees throughout the world. The decision is limited
and entered into based upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any Affiliate, on an
ongoing basis, other than as expressly set forth in this Award Agreement.
Consequently, the Participant understands that the grant is given on the
assumption and condition that the Deferred Units or underlying Blackstone
Holdings Partnership Units acquired upon vesting shall not become part of any
employment or other service contract (whether with the Company or any Affiliate)
and shall not be considered a mandatory benefit, salary for any purpose
(including severance compensation) or any other right whatsoever. Furthermore,
the Participant understands that this grant would not be made to the Participant
but for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of Deferred Units shall be null and void.

Further, the vesting of the Deferred Units is expressly conditioned on the
Participant’s continued and active rendering of service, such that if the
Participant’s Employment terminates the Deferred Units cease vesting immediately
effective on the date of the Participant’s termination of Employment, unless
otherwise provided in this Award Agreement. This will be the case if the
Participant’s Employment terminates for any reason including, but not limited
to, resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause (i.e., subject to a
“despido improcedente”), individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, and/or Article 50
of the Workers’ Statute, unilateral withdrawal by the Employer and under Article
10.3 of the Royal Decree 1382/1985.

Notifications

Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of Deferred Units under the Plan. The Plan and this
Award Agreement, have not been nor will they be registered with the Comisión
Nacional del Mercado de Valores, and do not constitute a public offering
prospectus.

 

B-11



--------------------------------------------------------------------------------

Exchange Control Information. The Participant must declare the acquisition,
ownership and disposition of Blackstone Holdings Partnership Units to the
Spanish Dirección General de Comercio e Inversiones (“DGCI”) of the Ministry of
Economy and Competitiveness on a Form D-6. Generally, the declaration must be
made in January for Blackstone Holdings Partnership Units owned as of
December 31 of the prior year and/or Blackstone Holdings Partnership Units
acquired or disposed of during the prior year; however, if the value of the
Blackstone Holdings Partnership Units acquired or disposed of or the amount of
the sale proceeds exceeds €1,502,530 (or if the Participant holds 10% or more of
the share capital of the Company or other such amount that would entitle the
Participant to join the Board), the declaration must be filed within one month
of the acquisition or disposition, as applicable.

In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Blackstone Holdings Partnership Units
acquired under the Plan), and any transactions with non-Spanish residents
(including any payments of Blackstone Holdings Partnership Units made pursuant
to the Plan), depending on the balances in such accounts together with the value
of such instruments as of December 31 of the relevant year, or the volume of
transactions with non-Spanish residents during the relevant year.

The Participant should consult with his or her personal advisor to determine the
Participant’s obligations in this respect.

Foreign Asset/Account Reporting Information. To the extent that the Participant
holds rights or assets (e.g., cash or Blackstone Holdings Partnership Units held
in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year (or at any time
during the year in which the Participant sells or disposes of such right or
asset), the Participant is required to report information on such rights and
assets on his or her tax return for such year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000 of if the Participant sells or otherwise disposes of
previously-reported rights or assets. The Participant should consult with his or
her personal tax advisor to ensure compliance with applicable reporting
requirements.

UNITED ARAB EMIRATES

Terms and Conditions

Nature of Grant. This provision supplements Section 16 of the main body of this
Award Agreement and Section 1 of Appendix A:

The Participant acknowledges that the Deferred Units and related benefits do not
constitute a component of the Participant’s “wages” for any legal purpose.
Therefore, the Deferred Units and related benefits will not be included and/or
considered for purposes of calculating any and all labor benefits, such as
social insurance contributions and/or any other labor-related amounts which may
be payable.

 

B-12



--------------------------------------------------------------------------------

Notifications

Securities Law Information. The grant of Deferred Units is being offered only to
eligible individuals under the Plan and is in the nature of providing equity
incentives to employees in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such employees and must not be
delivered to, or relied on by, any other person. Prospective purchasers of the
securities offered should conduct their own due diligence on the securities. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying the documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or this Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.

UNITED KINGDOM

Terms and Conditions

Withholding. The following provisions further supplement Section 13 of this
Award Agreement:

Without limitation to any provision of the Award Agreement, the Participant
agrees that the Participant is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items, as and when requested by the
Company or the Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any
other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and the Employer against
any Tax-Related Items that they are required to pay or withhold or have paid or
will pay on the Participant’s behalf to HMRC (or any other tax authority or any
other relevant authority).

Notwithstanding the foregoing, in the event that the Participant is a director
or executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities Exchange Act of 1934, as amended), the Participant understands
that he or she may not be able to indemnify the Company for the amount of any
income tax not collected from or paid by the Participant, in case the
indemnification could be considered to be a loan. In this case, the income tax
not collected or paid may constitute a benefit to the Participant on which
additional income tax and National Insurance contributions may be payable. The
Participant understands that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may also be recovered from the Participant at any time
by any of the means referred to in this Section 13.

 

B-13